   8:20-cr-00031-LSC-MDN Doc # 28 Filed: 08/28/20 Page 1 of 1 - Page ID # 37




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                   )
                                            )
                    Plaintiff,              )                8:20CR31
                                            )
      vs.                                   )
                                            )
TEVIN R. KING,                              )                  ORDER
                                            )
                    Defendant.              )


        This matter is before the court on the defendant’s Unopposed Motion to Continue
Trial [27]. Counsel requests additional time to resolve the matter short of trial and is
actively engaged in plea negotiations. Good cause having been shown,

      IT IS ORDERED that the defendant’s Unopposed Motion to Continue Trial [27] is
granted, as follows:

      1. The jury trial, now set September 22, 2020, is continued to December 1, 2020.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising as
         a result of the granting of this motion, that is, the time between today’s date
         and December 1, 2020, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      DATED: August 28, 2020.

                                                BY THE COURT:


                                                s/ Michael D. Nelson
                                                United States Magistrate Judge
